EXHIBIT 10.1

TWELFTH AMENDMENT TO CREDIT AGREEMENT

THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 14, 2008, is entered into by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as administrative agent for the persons designated in
the Credit Agreement referred to below (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and INFOCUS CORPORATION, an
Oregon corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Credit Agreement dated as of October 25, 2004, as amended by that certain First
Amendment to Credit Agreement, Security Agreement and Waiver, dated as of
December 3, 2004, that certain Second Amendment to Credit Agreement, dated as of
December 13, 2004, that certain Third Amendment to Credit Agreement and Waiver
dated May 6, 2005, that certain Fourth Amendment to Credit Agreement, Second
Amendment to Security Agreement and Waiver dated November 4, 2005, that certain
Fifth Amendment to Credit Agreement dated as of June 7, 2006, that certain Sixth
Amendment to Credit Agreement and Waiver dated as of October 25, 2006, that
certain Seventh Amendment to Credit Agreement and Waiver dated as of February 6,
2007, that certain Eighth Amendment to Credit Agreement dated as of March 28,
2007, that certain Ninth Amendment to Credit Agreement dated as of August 30,
2007, that certain Tenth Amendment to Credit Agreement dated as of December 28,
2008 and that certain Eleventh Amendment to Credit Agreement dated as of
February 28, 2008 (as so amended or otherwise modified or supplemented from time
to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower. Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.

B. The Lenders, Agent and Borrower now wish to further amend the Credit
Agreement on the terms and conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any member of
the Lender Group’s rights or remedies set forth in the Credit Agreement or any
other Loan Document is being waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

(a) Clause (y) of Section 2.12(a) of the Credit Agreement is hereby amended and
restated to read as follows:

“(y) the Letter of Credit Usage would exceed $10,000,000, or”

(b) The first sentence of Section 3.3 of the Credit Agreement is hereby amended
and restated to read as follows:

“This Agreement shall continue in full force and effect for a term ending on
August 31, 2008 (the “Maturity Date”).”

(c) Section 6.16(a)(i) of the Credit Agreement is hereby amended and restated to
read as follows:

 

1



--------------------------------------------------------------------------------

“(i) Minimum EBITDA. EBITDA, measured on a month-end basis, of at least the
required amount set forth in the following table for the applicable period set
forth opposite thereto:

 

Applicable Amount

   

Applicable Period

$ 1,200,000    

For the 3 month period

ending December 31, 2004

$ 2,100,000    

For the 6 month period

ending March 31, 2005

$ (29,250,000 )  

For the 9 month period

ending June 30, 2005

$ (38,500,000 )  

For the 12 month period

ending September 30, 2005

$ (92,500,000 )  

For the 12 month period

ending December 31, 2005

$ (80,500,000 )  

For the 12 month period

ending March 31, 2006

$ (61,500,000 )  

For the 12 month period

ending June 30, 2006

$ (31,000,000 )  

For the 12 month period

ending September 30, 2006

$ (5,350,000 )  

For the 3 month period

ending December 31, 2006

$ (11,100,000 )  

For the 3 month period

ending March 31, 2007

$ (7,400,000 )  

For the 3 month period

ending June 30, 2007

$ (5,300,000 )  

For the 3 month period

ending September 30, 2007

$ (1,000,000 )  

For the 3 month period

ending December 31, 2007

$ (5,000,000 )  

For the 3 month period

ending March 31, 2008

$ (6,500,000 )  

For the 6 month period

ending June 30, 2008”

(d) Clause (a)(i)(B) of the defined term “Borrowing Base” set forth in
Schedule 1.1 to the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

2



--------------------------------------------------------------------------------

“(B) the lesser of (1) 70% of the amount of Eligible Thomson RCA France
Accounts, less the amount, if any, of the Dilution Reserve with respect to
Eligible Thomson RCA France Accounts, and (2) $1,000,000, and”

(e) The defined term “Maturity Date” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“ ‘Maturity Date” has the meaning specified therefor in Section 3.3.”

(f) The defined term “Maximum Revolver Amount” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“ ‘Maximum Revolver Amount’ means $10,000,000.”

(g) Schedule 5.2 to the Credit Agreement is hereby deleted and replaced with
Schedule 5.2 to this Amendment.

(h) Schedule 5.3 to the Credit Agreement is hereby deleted and replaced with
Schedule 5.3 to this Amendment.

(i) Schedule C-1 to the Credit Agreement is hereby deleted and replaced with
Schedule C-1 to this Amendment.

2. Extension Fees. In consideration of the agreements set forth herein, Borrower
agrees to pay to Agent, for the benefit of the Lenders, the following
non-refundable fees: (a) a fee in the amount of $10,000, fully-earned as of and
due and payable in full on the date of this Amendment (the “Initial Extension
Fee”) and (b) a monthly fee equal to $12,500 (the “Monthly Extension Fee”),
which fee shall be due and payable, in arrears, on the last day of each month
that ends prior to the Termination Date (commencing March 31, 2008) and on the
Termination Date (as defined in the Fee Letter); provided, however, that the
Monthly Extension Fee that is due, in arrears, on the Termination Date shall be
an amount equal to (A) $12,500 times (B) the result of the total number of days
in the month that elapsed to and including the Termination Date divided by the
total number of days in the month the Termination Date occurred.

3. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.

(a) Executed Amendment. This Amendment fully executed by all parties hereto in a
sufficient number of counterparts for distribution to all parties.

(b) Amended and Restated Fee Letter. An Amended and Restated Fee Letter, in form
and substance satisfactory to Agent, fully executed in a sufficient number of
counterparts for distribution to all parties.

(c) Payment of Initial Extension Fee. The Initial Extension Fee, which fee may
be paid as a charge to Borrower’s Loan Account.

(d) Representations and Warranties. The representations and warranties contained
herein shall be true and correct as of the date hereof.

(e) Other Documents and Legal Matters. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded.

4. Representations and Warranties. Borrower represents and warrants as follows:

 

3



--------------------------------------------------------------------------------

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby and by any amendments
thereto referenced herein) to which it is a party. The execution, delivery and
performance by Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
are the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, and is in full force and effect.

(c) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Lender Group.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent and Lender Group under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

4



--------------------------------------------------------------------------------

8. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

9. Estoppel. To induce Agent and Lender Group to enter into this Amendment and
to continue to make advances to Borrower under the Credit Agreement, Borrower
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense, counterclaim or objection in favor of Borrower as
against any member of the Lender Group with respect to the Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

INFOCUS CORPORATION,

an Oregon corporation

By:   /s/ Lisa K. Prentice Name:   Lisa K. Prentice Title:  

Senior Vice President, Finance and

Chief Financial Officer

WELLS FARGO FOOTHILL, INC.,

a California corporation,

as Agent and a Lender

By:   /s/ Thomas Forbath Name:   Thomas Forbath Title:   Vice President

 

[Signature Page to Twelfth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment    Total Commitment

Wells Fargo Foothill, Inc.

   $ 10,000,000    $ 10,000,000

All Lenders

   $ 10,000,000    $ 10,000,000



--------------------------------------------------------------------------------

SCHEDULE 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Weekly, or more frequently as requested by Agent,    (a) an Account roll-forward
with supporting details supplied from sales journals, collection journals,
credit registers and any other records. Monthly (no later than the 15th day of
each month), or more frequently as requested by Agent,   

(b) a Borrowing Base Certificate,

 

(c) a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),

 

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,

 

(e) a summary aging, by vendor, of Borrower’s and its Domestic Subsidiaries’
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrower has implemented electronic reporting) and an
aging, by vendor, of any held checks,

 

(f) a detailed report regarding Borrower’s and its Domestic Subsidiaries’ cash
and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash,

 

(g) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrower’s general ledger, and

 

(h) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s Accounts.

Monthly (no later than the 30th day of each month)    (i) a reconciliation of
Accounts, trade accounts payable, and Inventory of Borrower’s general ledger
accounts to its monthly financial statements including any book reserves related
to each category. Quarterly    (j) a report regarding Borrower’s and its
Domestic Subsidiaries’ accrued, but unpaid, ad valorem taxes. Upon request by
Agent   

(k) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,

 

(l) a detailed list of Borrower’s and its Domestic Subsidiaries’ customers, with
address and contact information,

 

(m) copies of purchase orders and invoices for Inventory and Equipment acquired
by Borrower or its Domestic Subsidiaries, and

 

(n) such other reports as to the Collateral, the financial condition of Borrower
and its Domestic Subsidiaries or any other information as Agent may reasonably
request.



--------------------------------------------------------------------------------

SCHEDULE 5.3

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the financial statements, reports, or other items set forth set forth
below at the following times in form satisfactory to Agent:

 

as soon as available, but in any event within 30 days after the end of each
month during each of Borrower’s fiscal years   

(a) an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Borrower’s and its Subsidiaries’ operations during such
period,

 

(b) a Compliance Certificate, and

 

(c) a company prepared consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering South Mountain Technologies,
Ltd., a limited liability company organized under the laws of the Cayman
Islands, and its Subsidiaries.

as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Borrower’s fiscal years   

(d) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Borrower’s and its Subsidiaries’ operations
during such period, and

 

(e) a Compliance Certificate.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years   

(f) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),

 

(g) consolidated and consolidating financial statements of South Mountain
Technologies, Ltd., a limited liability company organized under the laws of the
Cayman Islands, and its Subsidiaries (if any), for each of its fiscal years
beginning with its fiscal year ending 2005, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any qualification or exception as to the scope of such
audit), by such accountants to have been prepared in accordance with GAAP (such
audited financial statements to include a balance sheet, income statement, and
statement of cash flow and, if prepared, such accountants’ letter to
management), and

 

(h) a Compliance Certificate.

as soon as available, but in any event within (a) 15 days after the start of
Borrower’s fiscal year 2008 and (b) 15 days prior to the start of each of
Borrower’s other fiscal years,    (i) copies of Borrower’s Projections, in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 2 years, year by year,
and for the forthcoming fiscal year, on a quarterly basis, certified by the
chief financial officer of Borrower as being such officer’s good faith estimate
of the financial performance of Borrower during the period covered thereby.



--------------------------------------------------------------------------------

as soon as available, but in any event within 30 days after the end of each
fiscal quarter,    (j) copies of the projections for South Mountain
Technologies, Ltd., a limited liability company organized under the laws of the
Cayman Islands, and its Subsidiaries in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming four quarters, on a quarterly basis. if and when
filed by Borrower,   

(k) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(l) any other filings made by Borrower with the SEC, and

 

(m) any other information that is provided by Borrower to its shareholders
generally.

promptly, but in any event within 5 days after any officer of Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,    (n) notice of such event or condition and a statement of the
curative action that Borrower proposes to take with respect thereto. promptly
after the commencement thereof, but in any event within 5 days after the service
of process with respect thereto on Borrower or any of its Subsidiaries,    (o)
notice of all actions, suits, or proceedings brought by or against Borrower or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to result in a Material Adverse Change. upon the request of Agent,
   (p) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.